DELL, Judge.
AFFIRMED. We find no error in the trial court’s holding that Chapter 75-473, Laws of Florida, as amended is not violative of Article II, Section 5(a) of the Florida Constitution. Nor do we find error in the trial court’s conclusion that no dual-office holding or conflict of interest concerns arise that would preclude a Palm Beach County Commissioner from also sitting as a member of the Palm Beach County Solid Waste Authority. As the supreme court said in Bath Club, Inc. v. Dade County, 394 So.2d 110, 112 (Fla.1981):
Article II, section 5(a) was manifestly fashioned to ensure that multiple state, county, and municipal offices will not be held by the same person. Underlying this objective is the concern that a conflict of interest will arise by dual office-holding whenever the respective duties of office are inconsistent. Where additional duties are assigned to constitutional officers and there is no inconsistency between these new and pre-existing duties, however, the dual officeholding prohibition does not preclude such an assignment. In such cases, newly-assigned duties are viewed merely as an addition to existing responsibilities. State ex rel. Gibbs v. Gordon, 138 Fla. 312, 189 So. 437 (1939); State ex rel. Landis v. Reardon, 114 Fla. 755, 154 So. 868 (1934); Whitaker v. Parsons, 80 Fla. 352, 86 So. 247 (1920). See also State v. Florida State Turnpike Authority, 80 So.2d 337 (Fla.1955).
[Footnotes omitted].
We also agree with the trial court’s conclusion that:
In light of the numerous regulatory commissions and schemes necessitated by our growingly complex society, any other holding would needlessly proliferate the numbers of persons required to act on local issues. Further, such a holding would frustrate the legislative scheme established by the waste management acts as set forth above, by requiring that those county commissioners who must serve on the local waste authority abstain on all votes concerning that authority.
Accordingly, the summary final judgment is affirmed.
WALDEN and GUNTHER, JJ., concur.